DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 9-13, 16-20, and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti (U.S. Patent Application Publication No. 2005/0059870) hereinafter referred to as Aceti; in view of; Ciulla (U.S. Patent Application Publication No. 2003/0199945) hereinafter referred to as Ciulla; in view of Tran (U.S. Patent Application Publication No. 2008/0004904) hereinafter referred to as Tran.
Regarding claims 1, 7, 11, and 18, Aceti teaches a system, comprising: 
an earpiece (element 100, Figs. 1-2 and 8), comprising: 
a battery (¶[0037]);
a power source (¶[0034] power source); 
a processor (¶[0034] processor portion) configured to process at least one algorithm stored within a digital memory (¶[0020]) in the earpiece (¶[0043] processing signals is at least one algorithm, Fig. 9 describes processing signals and generating alerts as at least one algorithm); and 
an optical sensor (¶[0027] LEDs and photo detector diode) comprising at least one optical emitter (¶[0038] light emitters) configured to direct optical energy to a region of an ear of a subject wearing the earpiece and at least one optical detector configured to sense absorbed, scattered, and/or reflected optical energy emanating from the ear region (¶[0033] light is emitted from optical fibers and interacts with the tissue of the auditory canal wall, ¶[0038] light detectors); and 
a telecommunications device in communication with the earpiece (Fig. 8 shoes 4 remote devices, 3 unlabeled transceiver devices and 1 additional central processor and in ¶[0058] this is expanded to additionally include telephone, cell phone, the internet and/or a mobile radio).
Aceti further teaches wherein the earpiece comprises a speaker (element 350), and wherein the telecommunications device is configured to present audio information to the subject via the speaker (¶[0032]).
Aceti teaches additional remote processing and alerting performed by the telecommunications devices, and does not teach wherein the telecommunications device is configured to modify the at least one algorithm, to download additional algorithms to the earpiece, and to activate and deactivate the optical sensor.
	Attention is brought to the Ciulla reference, which teaches an earpiece sensor device in addition to other devices (Fig. 1a-1b), which are connected to an external telecommunications device (via USB, see Fig. 3 “USB PORT/DATA TRANSMITTER” and “Jack” and the telecommunications device is configured to download data from the sensor system to the telecommunications device (¶[0125] wired or wireless, ¶[0128] wired and manual data download), as well as uploading, to the sensor system, program alterations as desired (¶[0230], additionally noted is ¶[0180] stating that the device can be re-programmed, including re-booting and changing based on changing clinical conditions or problems) and enabling total remote control of the system (¶[0230] total monitoring, control, and analyses to be performed in a different location, ¶[0213] wireless and remote control of patient’s stimulators and earphone including transmitting different algorithms to the devices).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the telecommunications subsystem of Aceti to include remote updating of software on the device and remote monitoring and control of the device, as taught by Ciulla, because teaches that it is convenient to do so and increases the flexibility and adaptability of the device (Ciulla ¶[0230]).
Ciulla teaches “total monitoring, control, and analysis to be performed” remotely via a telecommunications device, but in case applicant disagrees that this teaches activating and/or deactivating the optical sensor, attention is brought to the Tran reference, which teaches a monitoring appliance comprising optical sensors (¶[0054] pulse oximeter, ¶¶[0387-0389]) configured to be remotely controlled through a telecommunication device (¶[0100] his/her own computer system registered with a server) including “deselect”ing the device which disables and terminates its data collection, deactivating it (¶[0101], see also ¶[0373]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the remote control of the device of Aceti as modified to include remote activation and deactivation of sensors, as taught by Tran, because it conserves transmission and power resources, as without deactivation, the appliances will continuously publish data to subscribing components (Tran, ¶[0101]).
Regarding claims 2, 12, and 19, Aceti as modified teaches the system of Claim 1.
Aceti further teaches wherein the at least one optical emitter comprises at least one light-emitting diode, and wherein the at least one optical detector comprises at least one solid state photodetector (¶[0027]).
Regarding claims 3, 13, and 20, Aceti as modified teaches the system of Claim 2.
Aceti further teaches wherein the at least one light-emitting diode comprises at least one optical reflector configured to steer light towards the ear region and away from the at least one solid state photodetector (¶[0024] fiber optic cable directs light toward the auditory canal, and back for detection).
Regarding claims 6, 16, and 23, Aceti as modified teaches the system of Claim 1.
Aceti further teaches wherein the telecommunications device is a cell phone (¶[0058]) and wherein the telecommunications device is in wireless communication with the earpiece via one or more ad-hoc wireless communication protocols (¶[0047] communication is wireless, ¶[0058] the Internet, for example).
Ciulla further teaches wherein the telecommunications device is in wireless communication with the earpiece via one or more ad-hoc wireless communication protocols (¶[0213]).
Tran further teaches that the telecommunications device can be any one of a cell phone, media player, PDA, or laptop computer (¶[0254]).
		Regarding claim 9, Aceti as modified teaches the system of Claim 1.
Aceti further teaches wherein the earpiece further comprises a transceiver configured to communicate with the telecommunications device (¶[0020] transceiver, see also Fig. 8 RX/TX and antenna symbols).
	Regarding claims 10, 17, and 24, Aceti as modified teaches the system of Claim 1.
Aceti further teaches wherein the earpiece is an audio headset (Fig. 2).
Claims 4, 14, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti, Ciulla, and Tran as applied to claims 1, 11, and 18 above, and further in view of Coffin, IV et al. (U.S. Patent No. 6,184,521) hereinafter referred to as Coffin.
Regarding claims 4, 14, and 21, Aceti as modified teaches the system of Claim 1.
Aceti as modified does not teach wherein the optical sensor further comprises at least one optical filter configured to pass light at one or more selective wavelengths.
Attention is brought to the Coffin reference, which teaches an optical sensor for pulse oximetry comprising at least one optical filter configured to pass light at one or more selective wavelengths (col. 3, lines 53-63).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the photodiodes of Aceti to include optical filters, because Coffin teaches that photodiodes, particularly for pulse oximetry, are vulnerable to errors from ambient light (Coffin, col. 1, lines 49-5, col. 2, lines 27-38) and ambient light shielding improves the signal-to-noise ratio (col. 2, lines 49-54).
Claims 5, 15, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti, Ciulla, and Tran as applied to claims 1, 11, and 18 above, and further in view of Baker et al. (U.S. Patent Application Publication No. 2007/0135866) hereinafter referred to as Baker.
	Regarding claims 5, 15, and 22, Aceti as modified teaches the system of Claim 1.
Aceti does not teach wherein the processor is configured to poll the optical sensor at certain time intervals in order to extend the life of the power source.
Attention is brought to the Baker reference, which teaches a processor and a body worn sensor system (¶[0129]) wherein the processor is configured to poll the sensor at certain time intervals to extend the life of the power source (¶[0077] Power Save Polling mode, ¶[0079]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wireless communication of Aceti as modified to incorporate a robust polling, power saving, and secure wireless function, as taught by Baker, because Baker teaches that it saves energy (¶[0077]) and additionally provides improvements to wireless protocol functions on medical devices as a whole (Baker ¶[0018] for example provides updateable firmware functions while maintaining critical care priorities, other examples throughout the Background section herein).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aceti, Ciulla, and Tran as applied to claims 1, 11, and 18 above, and further in view of Swedlow et al. (U.S. Patent Application Publication No. 2006/0224059) hereinafter referred to as Swedlow.
Regarding claim 8, Aceti as modified teaches  the system of Claim 1.
Aceti does not teach wherein the earpiece further comprises an environmental sensor configured to monitor at least one of the following in a vicinity of the subject: ambient lighting, ambient temperature, ambient pressure, and ambient humidity.
Attention is drawn to the Swedlow reference, which teaches an ear sensor that an environmental sensor configured to monitor at least one of the following in a vicinity of the subject: ambient temperature (¶[0116-0117]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the optical sensor of Aceti as modified to include an ambient temperature sensor, as taught by Swedlow, because it protects the user from burns (Swedlow, ¶[0117]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792